PER CURIAM.
This appeal reflected apparent jurisdiction and the case was heard on oral argument of the parties. After hearing argument and upon further considering the matter, we have determined the appeal does not lie because we lack jurisdiction to consider it pursuant to Article V, Section 4, Florida Constitution F.S.A. Therefore it is ordered this appeal be dismissed.
THORNAL, C. J., and THOMAS, DREW and ERVIN, JJ., concur.
ROBERTS, J., dissents with opinion.
O’CONNELL and CALDWELL, JJ., dissent.